FILED
                             NOT FOR PUBLICATION                            MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10083
                                                      14-10084
                Plaintiff - Appellee,
                                                 D.C. No. 4:13-cr-01315-RCC
 v.                                                       4:10-cr-02852-RCC

JULIO OMAR ROCHA-MIRANDA,
a.k.a. Julio O. Rocha Miranda,                   MEMORANDUM*

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Kimberly A. Moore, Circuit Judge, Presiding**

                              Submitted May 13, 2015***

Before:         LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      In these consolidated appeals, Julio Omar Rocha-Miranda appeals his guilty-

plea conviction and 21-month sentence for reentry after deportation, in violation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Kimberly A. Moore, United States Circuit Judge for
the Federal Circuit, sitting by designation. See Fed. R. App. P. 34(a)(2).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1326; and the revocation of supervised release and 9-month consecutive

sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738

(1967), Rocha-Miranda’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Rocha-Miranda the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          14-10083 & 14-10084